DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 4 and 12 are objected to because of the following informalities:  The definition for M is in parentheses, which should be deleted, to read, “ alloy, wherein M is a metal other than Pt, “. It also appears that there should be a comma after “(PGM). Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claims 4, 6, 9, 12, 13 and 18 the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
The claims recite “… platinum group Members (PGM) metals (e.g., Ru, Rh, Pd, Os or Ir), “. The “e.g” equates to the “for example” language which is indefinite. Claim 13 includes similar language in three instances, the claims will be interpreted as the broadest reasonable definitions in the specification. The platinum group metals (PGMs) are recited as platinum group members (s should be deleted) metals, (however PGM appears to be standard for “platinum group metals”, not platinum group members metals), which includes Ru, Rh, Pd, Os, Ir, and Pt, thought Pt is listed earlier (which is also confusing and should perhaps platinum group metals (PGM) other than Pt, if Pt is listed separately). For 
Claim 6 recites, “a number of layers of graphene”. This is unclear how many is “a number”, and can there be a limit? This only appears in claims 6 and 7, wherein claim 7 recites a range of 1 to 10 layers. The specification does refer to monolayers of graphene in a range of 1 to 15 in [0062], and the claim will be interpreted as 1 to 15. 
Claim 9 recites similar language, and recites “ having a number of holes”. This is unclear how many is “a number”, and can there be a limit? This only appears in claims 9 and 10, wherein claim 10 recites a range of 10 times greater than the area of the number of defects. For purposes of examination, the range will be interpreted as 10 times greater, however, it is noted that the number only appears in the claims (it also appears as though the claims are missing a “than” before an area). Furthermore, it is unclear as to what the “holes” are, as the term only appears in the claims. Other references cited below appear to equate pores, holes, and defects formed by vacancies, so it is unclear as to what applicant is referring to and how to interpret the number of holes. in the specification, the instant applications discusses the quad vacancies and smaller defects, wherein the smaller defects per unit volume of the graphene –based material ([0059 of the specification), which the volume ratios may fall within the scope of the claims:

    PNG
    media_image1.png
    224
    270
    media_image1.png
    Greyscale

It is unclear as to what applicant means by “holes” though it may refer to the smaller defects, and also unclear as to what the area is, as the reference mentions the volume of the defects, but not the area of the sheet and area of the differently sized defects on the sheet. Given that the information is unclear, and there is information regarding the volume, the claims will be interpreted as also having a volume ratio as set forth in the specification.
Claim 18 recites the limitation “ is at least partially wrinkled.” This is unclear, and only appears in claim 18. It is unclear as to how the sheet is “wrinkled” according to a dictionary definition, given that the sheet is a two-dimensional, and what applicant means by “partially”. The reference does mention in the specification that the defects may be formed by “wrinkling” the sheet, but it is still unclear as to how the sheet is wrinkled, and what is meant by partially wrinkled ([0058]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (2015/0207152) in view of Fampion et al (Journal of Physical Chemistry article).
Kim et al disclose a fuel cell comprising a cathode, anode, and electrolyte membrane disposed between the anode and cathode comprising a carbonaceous carrier and catalyst metal layers on each side of the MEA/ carrier:

    PNG
    media_image2.png
    271
    360
    media_image2.png
    Greyscale


The carrier maybe graphene (claim 16), however, the reference is silent with respect to known graphene carriers.
Fampion et al disclose a proton exchange membrane for a fuel cell, wherein the electrocatalyst support comprises graphene oxide nanosheets. The sheets preferably have vacancies/holes formed by at least four carbon atoms , which trap the Pt catalyst (see abstract, page 6543 column 2 to page 6544 column 1, page 6546; instant claims 1-4, 6-8, 11, 12; has at least one sheet/ layer). The materials further comprise functional groups, including carbonyls, epoxies, and hydroxyls (instant claim 5). The reference teaches that 5-8-5 and 555-777 defects may be includes, wherein there are differently sized defects (or holes) in those structures (see figure 2), and while the reference is silent with respect to the volume or area, one of ordinary skill in the art would have been motivated to employ any arrangement of smaller defects and larger defects to optimize the Pt binding to the material increases at the defects, especially given the teachings that the smaller vacancies increase bonding (III., the “5” rings similar in size to the vacancy and divacancy examples would have better bonding than the larger 7 rings).
Given the teachings of the reference, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to prepare the material of Kim et al, choosing as the graphene support, the graphene support taught to be known and advantageous by Fampion et al.
Allowable Subject Matter
Claims 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The cited prior art teaches two-dimensional sheets of the materials listed in claim 13 (see below), however, the materials are not taught to have defects as claimed, plus a graphene material. The following is a statement of reasons for the indication of allowable subject matter:  15-20 are indicated as containing allowable subject matter. The cited prior art of record broadly suggests having defects of more than one size, but fails to fairly teach od suggest preparing the material having three types of defects having different sizes as set forth by claim 15.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA C WALKE whose telephone number is (571)272-1337.  The examiner can normally be reached on Monday to Thursday 5:30am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMANDA C. WALKE/            Primary Examiner, Art Unit 1722